Citation Nr: 1418448	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  11-10 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In March 2012, the Veteran testified at a local Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD as the result of numerous in-service events.  The Veteran has provided sufficient information required to corroborate one described stressful event.  He contends that he worked on a jet engine (KC-135) that ingested a human arm and he performed a cleanup.  He maintains the event occurred in March 1969 or April 1969.  He asserts that he was on a temporary duty assignment attached to the 70th Bomb Wing (of Clinton-Sherman, AFB) at the J57 Engine Depot for South East Asia at Kadena AFB, Okinawa, Japan.  The Veteran's DD Form 214 shows his military occupational specialty was a jet engine mechanic.  Service personnel records show that the Veteran was assigned to the 70th Field Maintenance Squadron at Clinton Sherman, AFB beginning in February 1969 and the 509th Field Maintenance Squadron at Pease, AFB beginning in January 1970.  Service treatment records, however, confirm that the Veteran was on temporary duty at Kadena AFB, Okinawa, Japan at least until June 1969.  As the Veteran has provided an approximate time (a 2-month specific date range), unit of assignment, and location of a stressful event, efforts to verify the alleged stressor through the U.S. Army and Joint Services Records Research Center (JSRRC) should be undertaken.  If the alleged stressor is verified, then the Veteran should be scheduled for a VA examination and an opinion on whether the stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the stressor.  Updated private and VA treatment records should be obtained as well.    


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers that have treated him for his claimed PTSD.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

Regardless of any response obtained from the Veteran, records of any VA treatment the Veteran received for his claimed PTSD from the Oklahoma City VA Medical Center (and any other treating VA facility) dating since January 2010 should be obtained.  All attempts to procure these records should be documented in the claims file.

2.  Undertake appropriate development through the JSRRC, service departments, or other appropriate depository/channels to verify the Veteran's claimed stressor [worked on a jet engine (KC-135) that ingested a human arm, and he performed a cleanup].  He contends the event occurred in March 1969 or April 1969, while on a temporary duty assignment attached to the 70th Bomb Wing (of Clinton-Sherman, AFB) at the J57 Engine Depot for South East Asia at Kadena AFB, Okinawa, Japan.  

All efforts to obtain the information should be documented in the claims file.  All records and/or responses received should be associated with the claims file.

3.  If, and only if, the claimed human arm event has been corroborated, then schedule the Veteran for an appropriate VA examination to determine whether any diagnosed psychiatric disorder is related to his military service.  The claims file should be reviewed by the examiner, and the examination report should reflect that this was done.  All necessary tests should be conducted. The examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV, including whether the corroborated stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the corroborated stressors.  (For purposes of the exam, the examiner is to presume the occurrence of the corroborated stressor.)

As for any other acquired psychiatric disorder found to be present, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any such psychiatric disorder is etiologically related to service.

The examiner must provide a supporting rationale for all opinions and conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so.

4.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



